Citation Nr: 0935145	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  07-40 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD), prior to 
October 6, 2008, and in excess of 70 percent for PTSD, from 
October 6, 2008.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for type II diabetes mellitus.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision, issued 
in May 2007 by the VA RO in Philadelphia, Pennsylvania, which 
granted service connection for PTSD and assigned a 30 percent 
evaluation, and for type II diabetes mellitus and assigned a 
20 percent evaluation, effective from September 26, 2006.  
The Board notes that a February 2009 rating decision 
increased the rating for PTSD to 70 percent, effective from 
October 6, 2008, and granted service connection for 
peripheral neuropathy of the right and left upper and lower 
extremities related to the service-connected type II diabetes 
mellitus.  During the course of his appeal, the Veteran was 
afforded a Board videoconference hearing before the 
undersigned Acting Veterans Law Judge in July 2009.  A 
supplemental statement of the case (SSOC) was issued in 
February 2009, which continued and confirmed the previous 
evaluations.  

Of preliminary importance, because the claims for higher 
ratings for the service-connected PTSD and type II diabetes 
mellitus involve a request for higher ratings following the 
grant of service connection, the Board has characterized the 
claims in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  Prior to March 13, 2007, the Veteran's PTSD was 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
symptoms such as depressed mood, anxiety, and chronic sleep 
impairment.  

3.  Since March 13, 2007, the Veteran's PTSD has been 
manifested by total occupational and social impairment, due 
to symptoms such as gross impairment in thought processes and 
communication, persistent danger of hurting self, 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene, 
disorientation to time and place, and memory loss for names 
of close relatives. 

4.  Type II diabetes mellitus is manifested by mild to 
moderate symptoms that require treatment with oral 
hypoglycemic agents and restricted diet; however, regulation 
of activities is not demonstrated.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
30 percent for PTSD, prior to March 13, 2007, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2008).  

2.  The schedular criteria for a rating of 100 percent for 
PTSD, since March 13, 2007, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2008).  

2.  The schedular criteria for an initial rating in excess of 
20 percent for type II diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, 
DC 7913 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 
 Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, in letters dated in February 2007, November 
2008, and March 2009, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims on appeal, as well as what 
information and evidence must be submitted by the Veteran and 
the types of evidence that will be obtained by VA.  
Specifically, these notice letters advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  As 
noted above, the claims were readjudicated via an SSOC issued 
in February 2009.  
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and various VA 
examinations.  Also of record and considered in connection 
with the appeal is the Veteran's and his son's hearing 
testimony, along with various written statements submitted by 
the Veteran and his representative.  

The Board notes that during his videoconference hearing the 
Veteran generally made reference to undergoing private 
treatment for both his PTSD and type II diabetes mellitus, 
the reports of which are not currently of record.  However, 
the Veteran's son testified and clarified that the Veteran 
underwent treatment for his PTSD exclusively by VA, that the 
Veteran's private family physician was aware of, but did not 
treat the Veteran for his type II diabetes mellitus, and that 
the Veteran did not receive treatment for his type II 
diabetes mellitus after his last VA examination in October 
2008.  Further, during his October 2008 VA PTSD examination, 
it was noted that the Veteran denied receiving any treatment 
for his PTSD.  The Board finds that the record as it stands 
includes sufficient competent evidence to decide the claims, 
and as the Veteran has not provide any information at his 
hearing or since then that could identify and locate any 
relevant existing records, the Board will proceed with 
adjudicating the claims.  See 38 C.F.R. § 3.159(c)(3).  Under 
these circumstances, the Board finds no further action is 
necessary to assist the Veteran with his claims.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


II.  Legal Criteria

A.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating 
assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection to consider 
of the appropriateness of "staged rating" (i.e., assignment 
of different ratings for distinct periods of time, based on 
the facts found), are both required.  See Fenderson, 12 Vet. 
App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  




B.  PTSD

The Veteran's PTSD is currently evaluated as 70 percent 
disabling under 38 C.F.R. § 4.130, DC 9411 (2008).  

DC 9411 provides:  

100%	Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name;  

70%	Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence); spatial disorientation; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability 
to establish and maintain effective relationships.  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social 
relationships;

38 C.F.R. § 4.130, DC 9411, 9440 (2008).  


C.  Global Assessment of Functioning (GAF)

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes] (2008).  


D.  Type II diabetes mellitus

Diabetes mellitus is evaluated a 20 percent disabling 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  

DC 7913 provides: 

100%	Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated;  

60%	Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated;  

40%		Requiring insulin, restricted diet, and regulation 
of activities;  

20%	Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  

Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  

Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  

38 C.F.R. § 4.119, DC 7913 (2008).


E.  Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


III.  Legal Analysis

A.  PTSD

The Veteran asserts that he is entitled to a higher rating 
for his service-connected PTSD.  He essentially claims that 
this disability is more severe than is currently contemplated 
by the 30 percent rating, effective from September 26, 2006 
to October 5, 2008, and 70 percent rating, effective from 
October 6, 2008.  The Veteran describes symptoms of chronic 
sleep impairment, depressed mood, anxiety, difficulty with 
concentration, suicidal ideation, anger issues, avoidance of 
crowds, a desire to isolate, difficulty establishing and 
maintaining interpersonal relationships, difficulty 
maintaining personal hygiene, and an inability to maintain 
employment.  These contentions are supported by oral 
testimony provided by the Veteran, his son, and his 
representative during his July 2009 Board videoconference 
hearing.  

After considering the totality of the evidence of record, the 
Board finds that the criteria for an evaluation in excess of 
30 percent, prior to March 13, 2007, have not been met and 
that a 10 percent rating for PTSD since March 13, 2007 is 
warranted.

In conjunction with his original claim for service 
connection, the Veteran underwent a VA PTSD examination in 
March 2007.  Here he endorsed symptoms of re-experiencing, 
avoidance behavior, and increased arousal.  He reported being 
uncomfortable with large numbers of people, but maintained 
close contact with his family, to include his wife, son and 
daughter.  The Veteran provided an employment history of 
working as a police officer for 20 years until 1988, when he 
was involved in a serious and disabling motor vehicle 
accident.  The examiner noted that since 1988 the Veteran has 
been unemployable due to his multi-medical illnesses related 
to having been hit by a truck.  

On mental status examination, the examiner observed that the 
Veteran was cooperative, friendly, and very informative, and 
exhibited very clear goal directed speech with no history of 
problems with communication, excellent insight and judgment, 
and normal psychomotor functions.  The Veteran denied a 
history of difficulty carrying out any of his activities of 
daily living, and his intellectual and cognitive functions 
were found to be normal.  He exhibited low mood, sad to flat 
affect, a decrease in energy and poor motivation, and high 
anxiety level.  However, significantly, he denied a history 
of inappropriate behavior, hallucinations or delusions, or 
suicidal or homicidal ideation.  The examiner opined that the 
Veteran's overall PTSD symptoms were intense, and that 
consequently, the disorder was severe.  The Veteran was 
diagnosed with PTSD and major depressive disorder, moderately 
severe, and was assigned a GAF score of 44.  

On October 6, 2008, the Veteran underwent a VA PTSD 
examination and the examiner noted that he reportedly 
addressed changes in the Veteran's condition since the 
previous examination.  The Veteran reported symptoms of re-
experiencing on a daily basis, sleep disturbance, nightmares, 
anxiety, increased arousal, chronic irritation, difficulty 
concentrating, suicidal ideation, hypervigilance, significant 
anhedonia and depression, exaggerated startle response, 
avoidance behaviors, isolation behaviors, and loss of 
interpersonal relationships with family.  In particular, he 
reported that he had not been to a restaurant since his last 
VA examination, and does not have any friends except for one 
of his son's friends who he did not characterize as a friend.  
The Veteran's description of his relationships indicated 
severe irritability and disconnection from others.  The 
examiner noted that the Veteran had not spoken to his 
grandson, who resides with the Veteran, for several months.  
He reported that he neglected his personal hygiene and must 
be prompted by his daughter or wife for basic self-care.  He 
denied any history of inappropriate behavior or homicidal 
ideation, and denied undergoing any treatment for his PTSD.  
The examiner indicated that the Veteran was last employed as 
a policeman, but was disabled in a serious accident in 1988 
and has received disability benefits since that time.  

On mental status examination, the examiner observed that the 
Veteran was obese, adequately groomed, and appeared to be his 
stated age.  He was oriented to day after taking more than 
thirty seconds to think about it, but not to date or time.  
Eye contact was very poor, and although the Veteran was very 
cooperative, he had visible difficulty concentrating during 
the course of the examination.  His speech was clear, but he 
was anxious and reluctant to discuss his symptoms.  The 
examiner found that the Veteran's mood was depressed with 
anxious affect, and that his concentration was extremely 
poor, as his eyes nervously darted around the room and up at 
the ceiling throughout the interview.  Moreover, his memory 
was found to generally be adequate, but when stressed he 
forgot the names of his wife and children.  Finally, judgment 
was intact; however, insight into his own symptoms was poor.  
The examiner noted that the PTSD significantly interfered 
with the Veteran's normal daily activities, and that the 
Veteran is extremely hypervigilant and uncomfortable around 
crowds or having people behind him, and as a result, spends 
virtually all of his time at home in his basement.  The 
Veteran was diagnosed with PTSD, chronic and severe, and 
assigned a GAF score of 32 based on symptoms and major 
impairment in all areas of functioning.  The examiner opined 
that, in addition to the PTSD diagnosis, the Veteran has 
major depressive disorder secondary to his PTSD.  

The medical evidence of record consists of the March 2007 and 
October 2008 VA examination reports.  After reviewing the 
record, including the medical evidence and the contentions of 
the Veteran, the Board finds that finds that there is no 
basis for more than the assigned 30 percent rating prior to 
March 13, 2007.  Although the March 2007 VA examiner 
diagnosed the Veteran with moderately severe PTSD, during the 
time frame in question, the Veteran's PTSD was characterized, 
primarily, by depressed mood, anxiety, and chronic sleep 
impairment.  The is no other medical evidence showing 
clinical findings that would support a rating in excess of 30 
percent prior to March 13, 2007.  The Board finds that these 
symptoms more nearly approximate occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, the level of impairment contemplated in the initial 30 
percent disability rating.  

The Board is aware that the GAF score assigned in the March 
2007 VA examination, 44, is generally indicative of serious 
symptoms or any serious impairment in functioning.  However, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not 
dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder (which here, provide the primary basis for the 
initial rating assigned).  See 38 C.F.R. § 4.126(a).  The 
Veteran has not, for the period of time in question, been 
shown to meet the criteria for a 50 percent evaluation, which 
requires that he exhibit occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short and long-
term memory, impaired judgment, or impaired abstract 
thinking.  

As the October 2008 examination report is the only evidence 
of record that addresses the nature and severity of the 
Veteran's PTSD since the previous VA examination in March 
2007, and in consideration of the applicable rating criteria, 
the Board finds that his PTSD symptoms have, since March 
2007, more nearly approximated the schedular criteria 
(Diagnostic Code 9411) for a 100 percent disability rating.  
38 C.F.R. § 4.130.  In this regard, the examiner noted that 
he was addressing the change in condition since the previous 
examination in March 2007 and examination report reflects 
that, during the time frame in question, the Veteran's PTSD 
was characterized, primarily, by gross impairment in thought 
processes and communications, persistent danger of hurting 
self, inability to perform activities of daily living such as 
maintenance of minimal personal hygiene, disorientation to 
time, and memory loss for names of close relatives.  
Moreover, the Board notes that the GAF score assigned in the 
examination, 32, is generally indicative of some serious 
impairment in functioning.  Hence, the Board finds that the 
Veteran's symptoms more nearly approximate total occupational 
and social impairment, meeting the level of impairment 
contemplated in the 100 percent disability rating.  

For all the foregoing reasons, an initial evaluation in 
excess of 30 percent for PTSD for the period prior to March 
13, 2007 is denied and a 100 percent rating since March 13, 
2007 is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Type II diabetes mellitus

The Veteran asserts that he is entitled to a higher rating 
for his service-connected type II diabetes mellitus, 
evaluated as 20 percent disabling under DC 7913, due to the 
inadequacy of the initial evaluation.  This contention is 
supported by oral testimony provided by the Veteran, his son, 
and his representative during his July 2009 Board 
videoconference hearing.  

In a March 2007 VA examination, the Veteran denied current 
complaints or symptoms referable to diabetes mellitus, and 
denied any hypoglycemic or ketoacidotic events.  He reported 
current treatment with an oral medication and a diabetic 
restricted diet.  The examiner noted that the Veteran's 
weight was stable at 240 pounds, that he has had diabetes for 
one year, and that diabetes mellitus did not impact his 
activities of daily living.  Further, the Veteran was shown 
to suffer from heart disease, Guillain-Barre syndrome, 
leaving him with numbness in his hands and feet, and erectile 
dysfunction, all of which predated the onset of his diabetes.  
The examiner noted that lab data did not confirm diabetes 
mellitus, and opined that the Veteran's erectile dysfunction, 
Guillain-Barre syndrome, and heart disease were not made 
worse by diabetes.  Although lab data did not confirm 
diabetes mellitus during the VA examination, an April 2007 VA 
opinion letter indicates that the Veteran was taking oral 
hypoglycemics or insulin, which accounted for the normal lab 
results, and he was diagnosed with type II diabetes mellitus.  

In conjunction with the current appeal, the Veteran underwent 
a second VA examination to address his type II diabetes 
mellitus in October 2008.  Here, the Veteran reported that he 
follows a diabetic restricted diet and takes Glimepiride.  
However he denied episodes of hypoglycemia or ketoacidosis, 
or that his activities were restricted to maintain glycemic 
control. The examiner noted that the Veteran's weight was 
stable at 230 pounds, and that the Veteran has had diabetes 
mellitus for one year.  The Veteran had numbness and pain in 
his hands and feet for one year; however, no other diabetic-
related disorders were observed. The Veteran was noted as 
having erectile dysfunction for three years; however, the 
erectile dysfunction pre-existed the diabetes diagnosis and 
was determined to be unrelated to the diabetes.  

Physical examination results of October 2008 revealed 
peripheral sensation was diminished to monofilament and 
pinprick testing from toes to heels and from finger tips to 
wrists, bilaterally, but otherwise showed normal findings.  
The Veteran was diagnosed with type II diabetes mellitus with 
end organ damage of diabetic peripheral neuropathy.  The 
examiner determined that there were no precipitating, 
aggravating or alleviating factors, and noted that the 
Veteran takes no medication for this.  The examiner opined 
that the Veteran's symptoms were mild to moderate, and that 
there was no interference with the activities of daily 
living.  Specific nerves involved were the peripheral aspects 
of nerve roots L4, L5, S1 and C6 to C8.  The examiner noted 
that the Veteran is a former police officer who was disabled 
secondary to an automobile accident, and indicated that 
diabetes, in and of itself, would not interfere with his 
working as a policeman.  

A full review of the record confirms that the Veteran uses 
oral medication and a restricted diet to treat his diabetes 
mellitus; however, the evidence specifically shows that the 
Veteran was not instructed to regulate or restrict his 
activities.  Hence, the Board notes that the rating criteria 
for a 40 percent evaluation, which calls for evidence that 
demonstrates that the diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities, has not been 
met.  While the record shows peripheral neuropathy of the 
upper and lower extremities, bilaterally, the Veteran has 
already been service connected and rated for these 
disabilities.  Further, although erectile dysfunction was 
diagnosed on both the March 2007 and October 2008 VA 
examinations, both examiners determined that the disorder 
pre-dates the diabetes diagnosis and is otherwise unrelated 
to the Veteran's type II diabetes mellitus.  

Overall, the evidence does not support an initial evaluation 
in excess of 20 percent for type II diabetes mellitus, and 
the claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.  As the criteria for the next higher, 40 percent, rating 
were not met during this period, it logically follows that 
the criteria for higher rating of 60 percent and 100 percent 
likewise are not met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran has submitted no evidence showing that his PTSD 
or type II diabetes mellitus have markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluations.  The Board is cognizant of the 
Veteran's current unemployment status, but notes that he has 
repeatedly reported that his career as a policeman ended in 
1988 due to his becoming disabled as the result of a serious 
accident.  Also, there is no indication that these disorders 
have necessitated any periods of hospitalization during the 
pendency of this appeal.  In fact, the record is negative for 
any private or VA treatment records showing treatment for 
either disorder, outpatient or otherwise.  As such, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

An initial rating in excess of 30 percent for PTSD, for the 
period prior to March 13, 2007 is denied.  

A rating of 100 percent for PTSD is granted for the period 
since October 6, 2008, subject to the law and regulations 
governing the payment of monetary benefits.  

An initial rating in excess of 20 percent for type II 
diabetes mellitus is denied.  



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


